        CASE 0:20-cv-02066-WMW-TNL Doc. 50 Filed 10/09/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF MINNESOTA
 ANGELA CRAIG, and JENNY
 WINSLOW DAVIES,
                                              Case No.: 0:20-cv-02066 WMW/TNL
                  Plaintiffs

 v.

 STEVE SIMON, in his official capacity
 as Minnesota Secretary of State,             NOTICE OF APPEAL

                  Defendant,

        and

 TYLER KISTNER,

                  Intervenor-Defendant.


       Notice is hereby given that the Intervenor-Defendant in the above-captioned case,

Tyler Kistner, hereby appeals to the United States Court of Appeals for the Eighth Circuit

from the Court’s order granting Plaintiffs’ Motion for a Preliminary Injunction, ECF No.

49, entered on October 9, 2020, and all orders forming the basis of, or otherwise relating

to, that order.
      CASE 0:20-cv-02066-WMW-TNL Doc. 50 Filed 10/09/20 Page 2 of 2




Dated: October 9, 2020                 Respectfully submitted,

                                       /s/ R. Reid Le Beau II
                                       R. Reid LeBeau (#0347504)
                                       Jeffrey K. Holth (MN #0393070)
                                       Benjamin N. Pachito (MN #0398942)
                                       THE JACOBSON LAW GROUP
                                       Jacobson, Magnuson, Anderson &
                                       Halloran, P.C.
                                       180 E. Fifth St., Suite 940
                                       St. Paul, MN 55101
                                       Tel: (651) 644-4710
                                       Fax: (612) 339-0981
                                       rlebeau@thejacobsonlawgroup.com
                                       jholth@thejacobsonlawgroup.com
                                       bpachito@thejacobsonlawgroup.com




                                   2
